Exhibit 7.1 JOINT STATEMENT AGREEMENT Each of the undersigned hereby agrees that the Schedule 13D relating to the common shares of American Community Properties Trust to which this agreement is attached is filed on behalf of such person. Dated:July 17, 2007 INTERSTATE BUSINESS CORPORATION /s/ James Michael Wilson Name: James Michael Wilson Title: President WILSON SECURITIES CORPORATION /s/ James Michael Wilson Name: James Michael Wilson Title: President JAMES MICHAEL WILSON /s/ James Michael Wilson James Michael Wilson, Individually WILSON FAMILY LIMITED PARTNERSHIP /s/ James Michael Wilson Name: James Michael Wilson Title: General Partner JAMES J. WILSON /s/ James J. Wilson James J. Wilson, Individually BARBARA A. WILSON /s/ Barbara A. Wilson Barbara A. Wilson, Individually KEVIN J. WILSON /s/ Kevin J. Wilson Kevin J. Wilson, Individually ELIZABETH W. WEBER /s/ Elizabeth W. Weber Elizabeth W. Weber, Individually THOMAS B. WILSON /s/ Thomas B. Wilson Thomas B. Wilson, Individually MARY P. WILSON /s/ Mary P. Wilson Mary P. Wilson, Individually BRIAN J. WILSON /s/ Brian J. Wilson Brian J. Wilson, Individually
